                     Case 1:20-cv-03010-APM Document 20 Filed 11/02/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


             United States of America, et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03010-APM
                          Google LLC                           )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         State of South Carolina                                                                                        .


Date:          11/02/2020                                                             /s/ Rebecca M. Hartner
                                                                                         Attorney’s signature


                                                                              Rebecca Hartner (SC Bar No. 101302)
                                                                                     Printed name and bar number

                                                                             South Carolina Attorney General's Office
                                                                                         P.O. Box 11549
                                                                                      Columbia, SC 29211
                                                                                               Address

                                                                                        rhartner@scag.gov
                                                                                            E-mail address

                                                                                          (803) 734-5855
                                                                                          Telephone number

                                                                                          (803) 734-0097
                                                                                             FAX number
